Citation Nr: 0709975	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella with degenerative joint 
disease from February 2, 2000, to January 8, 2006.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities from February 2, 2000, to January 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1961 to September 
1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded a 10 percent evaluation for the veteran's left 
knee disorder and denied entitlement to total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  In October 2005, the 
veteran's claims were remanded by the Board for additional 
development.

On May 8, 2006, the Board issued a decision which denied the 
claims on appeal.  On October 17, 2006, a Joint Motion for 
Remand was issued, which requested that the case be returned 
to the Board for further consideration of entitlement to an 
increased evaluation pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995) and VAOPGCPREC 9-2004.  On October 27, 2006, the 
Court of Appeals for Veterans Claims (CAVC) issued an Order 
instructing compliance with the Joint Motion.  Copies of the 
Joint Motion and the CAVC's Order have been included in the 
claims folder.


FINDINGS OF FACT

1.  From February 2, 2000, to January 8, 2006, the veteran's 
left knee disorder was manifested by slight limitation of 
motion; crepitation on movement; positive joint line 
tenderness; no instability; slight subluxation; and X-ray 
evidence of degenerative joint disease (DJD).

2.  From February 2, 2000, to January 8, 2006, the veteran's 
service-connected disabilities did not prevent him from 
securing and following some type of substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  From February 2, 2000, to January 8, 2006, the criteria 
for an evaluation in excess of 10 percent for the service- 
connected chondromalacia of the left knee with DJD were not 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321; Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5257, 
5260, 5261 (2006).

2.  From February 2, 2000, to January 8, 2006, the veteran 
was not unemployable solely due to service-connected 
disabilities. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In January 2004 and November 2005 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  He was told what evidence was needed to substantiate 
his claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the January 2004 and 
November 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the March 2005 SSOC was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
fact, in January 2007, the veteran indicated that he had no 
further evidence or information to submit.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In a notice mailed in 
March 2006, the veteran was provided with the provisions of 
the Dingess case.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Pursuant to 38 C.F.R. Part 4, DC 5010, traumatic arthritis is 
to be rated as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability; a 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.

A 0 percent evaluation is warranted when flexion of the knee 
joint is limited to 60 degrees; a 10 percent evaluation 
requires flexion limited to 45 degrees; a 20 percent 
evaluation requires flexion limited to 30 degrees; and a 30 
percent evaluation requires flexion limited to 15 degrees.  
DC 5260.

A 0 percent evaluation is warranted when extension of the 
knee is limited to 5 degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  DC 5261.

B.  TDIU

Under 38 C.F.R. § 3.340(a), a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  However, if the total disability rating is based 
on a disability or combination of disabilities for which the 
Schedule for Rating Disabilities provided an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341(a).

Pursuant to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, that disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation be reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation

The relevant evidence of record includes a February 2000 VA 
examination report. The veteran complained of constant 
soreness of the knee.  Objective examination noted no 
swelling or effusion; he did have diffuse subpatellar 
crepitation.  The patella seemed somewhat hypermobile but it 
could not be subluxed. There was no ligament laxity. Range of 
motion was from 0 to 135 degrees.  An X-ray showed narrowing 
of the medial compartment and of the patella femoral 
compartment.  There was a slight irregularity of the medial 
margin of the distal femur.  The diagnosis was very diffuse 
DJD of the left knee.  The examiner commented that there was 
no major disability but that there was some functional 
impairment, especially with deep knee bending, stooping, 
running or jumping.  His limitations were due to pain, but 
there was no significant weakness or fatigability.

Records from Balboa Naval Medical Center noted in April 2002 
that the veteran had full movement in all his extremities, 
with equal strength.  There was no cyanosis, clubbing, or 
edema.

The veteran was re-examined by VA in December 2005.  He 
stated that he continued to have pain off and on, and that he 
was able to walk only about two blocks.  He used a cane for 
ambulation.  He said that he had pain with prolonged 
standing, sitting and with any bending, stooping, or 
squatting.  He believed that his knee was unstable.   The 
objective examination noted 1+ effusion.  His range of motion 
was from 0 to 110 degrees, and he had crepitation over the 
patellofemoral joint throughout the entire range of motion.  
He had a 1+ Lachman's test with a negative pivot shift.  The 
knee was stable to varus and valgus stress.  He had positive 
medial and lateral joint line tenderness and a negative 
McMurray's test (no instability).  The X-ray showed moderate 
to severe tricompartmental osteoarthritis with large marginal 
osteophytes and tricompartmental joint space narrowing.  
There was slight subluxation of the proximal tibia with 
respect to the distal femur.  The diagnosis was left knee 
tricompartmental osteoarthritis, severe, chronic.  The 
examiner commented that the veteran had severe functional 
impairment.

The Board recognizes that the CAVC, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where the evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  These provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, excess fatigability, incoordination, 
and/or impaired ability to execute skilled movement smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
are also related considerations.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  While the veteran's knee did display crepitation 
on movement, the objective VA examinations did not note pain 
upon movement.  There was no evidence of any laxity and only 
slight instability (which is compensated by the 10 percent 
evaluation under DC 5257).  There is no objective evidence 
that the veteran experiences additional disability due to 
fatigability, weakness, or incoordination, as none of these 
were noted on the pertinent VA examinations.  The Board finds 
that the 10 percent evaluation currently assigned adequately 
compensates the veteran for his various complaints, including 
pain.  

The Board also finds that there is no indication that the 
veteran should be assigned separate 20 percent disability 
evaluations for limitation of flexion and extension. See 
VAOPGCPREC 9-2004 (which provides that separate ratings are 
available for limitation of extension and limitation of 
flexion for the same joint).  The veteran's degree of 
limitation of motion does not warrant even the assignment of 
a 0 percent evaluation under DCs 5260 and 5261.  His 
extension is normal, at 0 degrees, and his flexion is limited 
to 110 degrees (a 0 percent evaluation requires flexion 
limited to 60 degrees).  Therefore, since the veteran does 
not even have compensable limitation of either extension or 
flexion, there is no justification for the assignment of 
separate ratings for his extension and flexion.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
10 percent between February 2, 2000, and January 8, 2006.

We have further considered that, under 38 C.F.R. 
§ 3.321(b)(1), ratings are to be based as far as practicable 
upon the average impairment of earning capacity, and that, in 
those exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case represents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The evidence developed during the relevant time frame does 
not indicate that the veteran experienced marked interference 
with employment as a result of his left knee disorder.  He 
has other, significant, medical disorders which severely 
impact his health, to include diabetes, hypertension, and 
non-Hodgkins lymphoma.  There is also no indication that 
during this period he was frequently hospitalized for the 
treatment of his left knee condition.  The Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.

B.  TDIU

Between February 2, 2000, and January 8, 2006, the veteran 
was service-connected for the following: chronic low back 
strain with degenerative changes and degenerative disc 
disease, evaluated as 20 percent disabling; hypertension, 
evaluated as 10 percent disabling; chondromalacia of the 
right knee with DJD, evaluated at 10 percent; and 
chondromalacia of the left knee with DJD, also evaluated at 
10 percent.  His combined service-connected disability 
evaluation was 40 percent.

The relevant evidence of record includes a private 
physician's statement from March 2002, which indicated that 
the veteran had multiple medical problems, to include his 
back and his left knee.  He also had diabetes mellitus and 
was then being treated for non-Hodgkin's lymphoma.

The December 2005 VA examination noted that the veteran 
served with the Navy from 1961 to 1983; he had reached the 
rank of E-7.  After retirement from active service, he worked 
as a hospital custodian for about 15 years, retiring at the 
age of 62 in 1999.  The examiner opined that the veteran's 
disabilities would prevent him from doing anything other than 
sedentary or clerical type of work should he return to the 
workforce.  He would be unable to do any prolonged standing, 
or any jobs that would require any prolonged standing or any 
bending, stooping, or squatting type activities.

Upon careful review of the evidence of record, it is found 
that entitlement to TDIU between February 2, 2000, and 
January 8, 2006, has not been established.  The Board notes 
that the veteran's disabilities did not meet the schedular 
criteria of 38 C.F.R. § 4.16(a).  He did not have one 
disability rated at least 40 percent disabling, with 
sufficient additional disability to result in a combined 
rating of 70 percent or more.  In addition, there is no 
indication that he is unable to pursue a substantially 
gainful occupation as a result of his service-connected 
disabilities.  In fact, the VA examiner noted that, while his 
orthopedic disorders would prevent certain types of 
activities (see above), he would not be prevented from 
engaging in sedentary forms of employment should he choose to 
return to the workforce.  Therefore, the criteria of 38 
C.F.R. § 4.16(a) have not been met.

Moreover, since there is no objective indication that the 
veteran is unable to secure or follow a substantially gainful 
occupation because of his service-connected disabilities, 
there is no need to refer this case to the Director, 
Compensation and Pension Service, for extraschedular 
consideration pursuant to 38 C.F.R. § 4.16(b).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for TDIU from 
February 2, 2000, to January 8, 2006.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella with degenerative joint 
disease from February 2, 2000, to January 8, 2006, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities from February 2, 2000, to January 8, 2006, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


